Title: From George Washington to George Washington Motier Lafayette, 31 March 1796
From: Washington, George
To: Lafayette, George Washington Motier


          
            My dear Sir,
            Philadelphia 31st Mar. 1796
          
          Your letter of the 28th instt was received yesterday. The enclosures which accompanied it, evidence much discretion; and your conduct therein meets my entire approbation.
          In the early part of this month, I put a letter into the hands of Colo. Hamilton, inviting you to this place; and expected, until your letter of the above date was received, to have embraced you, under my own roof, tomorrow or next day.
          As the period for this, seems to be more distant, from the purport of your enquiries; I again repeat my former request; and wish that without delay, you and Mr Festal, with your baggage &ca would proceed immediately to this City, and to my house; where a room is prepared for you & him.
          Under expectation of your doing this, it is as unnecessary, as it might be improper, to go more into detail until I have the pleasure to see you; and to render every service in my power to the Son of my friend, for whom I have always entertained the purest Affections. These are too strong not to extend themselves to you. Therefore believe me to be, as I really am—Sincerely & Affectionately Yours
          
            Go: Washington
          
        